
	

113 HR 429 IH: Northern Mariana Islands Federal Depository Library Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 429
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit the Delegate from the Commonwealth of the
		  Northern Mariana Islands to designate Federal depository
		  libraries.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Mariana Islands Federal Depository Library Act of
			 2013.
		2.Designation of
			 depository libraries by the Delegate from the Commonwealth of the Northern
			 Mariana IslandsSection 1905
			 of title 44, United States Code, is amended—
			(1)in the first
			 sentence, by inserting by the Delegate from the Commonwealth of the
			 Northern Mariana Islands, after District of Columbia,;
			 and
			(2)in the last
			 sentence, by inserting the Delegate from the Commonwealth of the
			 Northern Mariana Islands may designate two depository libraries in the
			 Commonwealth of the Northern Mariana Islands, after libraries in
			 the District of Columbia,.
			3.Requirements of
			 depository libraries in the Commonwealth of the Northern Mariana
			 IslandsSection 1909 of title
			 44, United States Code, is amended—
			(1)in the first
			 sentence, by inserting the Delegate from the Commonwealth of the
			 Northern Mariana Islands, after District of Columbia,;
			 and
			(2)in the last
			 sentence, by inserting and, in the case of a library in the Commonwealth
			 of the Northern Mariana Islands, the Delegate from the Commonwealth of Northern
			 Mariana Islands, after Commissioner of the District of
			 Columbia,.
			
